Citation Nr: 1032526	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
2005, for the 20 percent evaluation for osteochondritis dessicans 
of the right ankle.

2.  Entitlement to a compensable rating for sesamoiditis of the 
left great toe.

3.  Whether there is new and material evidence to reopen a claim 
for service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a bilateral wrist 
disorder, claimed as arthritis.  

5.  Entitlement to service connection for a neck disorder, 
claimed as arthritis, to include as secondary to the right 
shoulder disorder.  

(The issue of service connection for headaches will be addressed 
in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to May 2001.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of June and December 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The claim of an increased rating for sesamoiditis of the left 
great toe is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final September 2007 decision on appeal from an initial 
rating, the Board denied a rating in excess of 10 percent for the 
period prior to August 25, 2005, for the right ankle disability.  

2.  The current claim of entitlement to an earlier effective date 
for the award of a 20 percent rating for the right ankle 
disability constitutes a freestanding claim for  an earlier 
effective date.  

3.  An application to reopen a claim of service connection for a 
right shoulder disorder was denied in April 2006.  The decision 
was not appealed.  Evidence presented since the April 2006 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection.

4.  The Veteran does not have a service-connectable wrist 
disorder.   

5.  A chronic cervical spine disorder did not onset in service 
and is not causally related to service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date earlier than 
August 25, 2005, for the award of a 20 percent rating for a right 
ankle disability is dismissed. 
38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2009); Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).

2.  The April 2006 RO decision denying a claim of service 
connection for a right shoulder disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

3.  New and material evidence sufficient to reopen the claim for 
service connection for a right shoulder disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  The criteria for service connection for a bilateral wrist 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

5.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Earlier Effective Date

Service connection was established, and a noncompensable initial 
rating was assigned, for a right ankle disability by the RO in a 
June 2001 decision.  The Veteran perfected an appeal as to the 
initial rating assigned, and in March 2004 and June 2006 rating 
decisions, the RO increased the Veteran's rating to 10 percent 
effective from May 18, 2001, and to 20 percent from August 25, 
2005.  The Veteran subsequently submitted statements in which he 
indicated his disagreement with the effective date of the staged 
increase:  he contended that he should have a 20 percent rating 
for the entire appellate period.  See June 2006 and May 2007 
statements.  In September 2007, the Board issued a decision 
denying an initial rating in excess of 10 percent prior to August 
25, 2005, and in excess of 20 percent after August 25, 2005.  
That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

In February 2008, the RO issued a statement of the case on the 
issue of entitlement to an effective date earlier than August 25, 
2005, for the 20 percent evaluation for the right ankle 
disability.  The Veteran subsequently perfected an appeal on this 
matter.  

Regarding the question of entitlement to an earlier effective 
date for a 20 percent rating for the right ankle disability, 
because the appeal decided in the September 2007 Board decision 
originated from the June 2001 rating decision that granted 
service connection, the Veteran was appealing the original 
assignment of a disability evaluation following an award of 
service connection.  Thus, the claim decided by the Board in 
September 2007 involved the propriety of the initial disability 
rating assigned during the entire appeal period.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The June 2006 rating decision, in which 
the RO increased the initial disability rating to 20 percent, 
effective August 25, 2005, is no longer in controversy.  The 
issue of the appropriate rating for the entire appeal period was 
decided in the now-final September 2007 Board decision.  

Given the procedural history, the claim of entitlement to an 
effective date earlier than August 25, 2005, for the award of a 
20 percent evaluation for the right ankle disability must be 
dismissed.  

In sum, if a claimant seeks an effective date earlier than that 
assigned in an RO decision, the claimant must file a timely 
appeal as to that decision.  Otherwise, that decision becomes 
final.  To the extent the Veteran is attempting to raise a 
freestanding claim for an effective date in an attempt to 
overcome the finality of the prior Board denial, the claim must 
be dismissed as without foundation in the law.  Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that "to the 
extent that [a veteran] has improperly raised a freestanding 
'claim for an earlier effective date' in an attempt to overcome 
the finality of decisions, his appeal will be dismissed.")  The 
only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.  Id.; 
See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  
There has been no motion and the Veteran is not arguing that 
there is error.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2006.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  Although there is no VA examination with a nexus 
opinion on file pertaining to the claims of entitlement to 
service connection, none is required in this case.  Such 
development is to be considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes that 
the veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
In this case, the evidence does not include competent evidence of 
a diagnosed disability or establish that the Veteran experienced 
an event, injury, or disease in service.  Thus, because not all 
of these conditions have been met, a VA examination with nexus 
opinion is not necessary.  The Board does not know of any 
additional relevant evidence which has not been obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Application to Reopen

Claims of service connection for the right shoulder were 
previously denied in June 2001 and April 2006 rating decisions.  
These decisions are final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did 
not indicate that the right shoulder disorder onset in service or 
was causally related to service.  Evidence considered at the time 
of the prior decision included the Veteran's histories of 
shoulder pain during and since service and medical records 
reflecting treatment for and findings of right shoulder pain, 
impingement syndrome, degenerative joint disease, and 
tendinosis/partial tear.  

Evidence obtained in conjunction with the application to reopen 
includes VA medical records reflecting treatment for the right 
shoulder.  It also includes the Veteran's histories of right 
shoulder problems since service, either since injuring the 
shoulder in 1999, for which he was reportedly put on profile, or 
since sustaining an injury while weight-lifting in 2001.  
Initially, the Board notes that the RO previously considered the 
Veteran's histories of right shoulder pain during and since 
service and the service medical evidence, and although the 
Veteran has provided additional details about the nature and date 
of onset, this information is cumulative of the evidence 
previously considered.  The treatment records are "new," in 
that they were not previously seen.  The records are not 
material, however because they fail to cure the defect presented 
by the previous decision, namely the lack of competent evidence 
that a chronic right shoulder disorder onset in service or is 
causally related to service.  In this case, the newly obtained 
evidence does not suggest a connection between the Veteran's 
right shoulder disorder and service.  Thus, the Board finds that 
new and material evidence has not been submitted, and the request 
to reopen is denied.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a). Also, any increase in 
severity of a nonservice- connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice- connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 
38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  To 
whatever extent the revised regulation may be more restrictive 
than the previous one, the Board will afford the Veteran review 
under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Bilateral Wrist Disorder 

The Veteran contends that service connection is warranted for a 
bilateral wrist disorder.  He asserts that he developed a lump in 
the bone of his wrist joint in service, which became painful when 
he did push-ups or was exposed to cold.  He has reported that he 
sought treatment for this pain during service.  He has indicated 
that the pain has continued since service, and he reported that 
it is particularly painful when he types.  See April 2010 hearing 
transcript.  

The service treatment records do not reveal any findings or 
complaints suggestive of a right or left wrist disorder, and the 
November 2000 separation examination record reflects no abnormal 
findings or complaints pertaining to the wrist.  

In June 2002, the Veteran presented for treatment with a history 
of pain in the right wrist and a history of wrist injury.  
Subsequent evaluation clarified that the Veteran's complaints 
actually involved the right hand, however, and examination 
revealed a normal right wrist.  See June 2002 VA treatment 
record.  The record is then silent until November 2004, when the 
Veteran presented for treatment with a history of non-specific 
achiness in the left wrist and index metacarpal joint.  After 
examination, no diagnosis was rendered.  The post-service medical 
records are otherwise silent as to any complaints involving 
either wrist.

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the evidence does not contain any 
competent evidence that the Veteran has a service-connectable 
right or left wrist disorder.  The Board acknowledges that the 
Veteran has competently reported having pain in the wrists.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  Service connection generally will not be granted for 
pain alone, however; there must be a diagnosed or identifiable 
underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. 
App. 283, 285 (1999).  In this case, the medical evidence of 
record fails to suggest the existence of an underlying left or 
right wrist condition, and the Veteran has not alleged that such 
a diagnosis has been rendered.  Thus, in the absence of evidence 
suggestive of a current disability involving either wrist, the 
claim is denied.  
 
Cervical Spine Disorder 

The service treatment records reflect no histories or findings 
suggestive of a cervical spine disorder and the November 2000 
separation examination record reflects normal findings for the 
spine and no abnormal findings or complaints pertaining to the 
neck.  

In October 2003, the Veteran reported a history of neck pain 
since October 1, 2003.  After examination, the Veteran was 
assessed with cervical radiculopathy and cervical disc 
herniation.  See October 2003 Surgical Orthopedics Associates 
treatment record.  

In September 2004, the Veteran reported a history of chronic neck 
pain.  The examiner noted that the Veteran was "expressing 
symptoms in random fashion with multiple somatic complaints."  
After examination, the Veteran was diagnosed with chronic neck 
pain and questionable cervical radiculopathy and cervical disc 
herniation based on history.  See September 2004 VA treatment 
record.  

In November 2005, the Veteran reported a history of "chronic 
neck problems since around 2004," but he also reported that the 
problems "started after he injured the right shoulder in service 
in 1999."  The Veteran denied any injury to the neck.  The 
record notes that X-ray images showed narrowing of the right C3-
C4 and C4-C5 neural foramina, which was believed to be associated 
with degenerative changes or positional artifact.  After 
examination, the Veteran was assessed with neck pain and 
stiffness with minimal radicular signs and symptoms.  See 
November 2005 VA treatment record.   

A June 2006 VA treatment record reflects that X-ray images of the 
cervical spine revealed normal findings.  

After review of the evidence, the Board finds that service 
connection is not warranted for a cervical spine disorder.  
Initially, the Board notes that it is unclear whether the Veteran 
has a service-connectable cervical spine disorder.  The Board 
acknowledges that the record includes a finding of disc 
herniation and radiculopathy.  These diagnoses were not based on 
any radiological findings, however, and subsequent medical 
records, to include radiological records, do not corroborate the 
findings.  Rather, these records suggest that although the 
Veteran has cervical spine pain, there is no cervical spine 
disorder (to include any definitive arthritis) per se.  Sanchez-
Benitez, 13 Vet. App. at 285.  

Even assuming the Veteran has a service-connectable cervical 
spine disorder such as arthritis, however, the Board finds 
service connection is not warranted because the evidence does not 
suggest that a cervical spine disorder onset in service or is 
causally related to service or a service-connected disability.  
The service medical records are absent any notations suggestive 
of a cervical spine disorder, and the earliest evidence of record 
suggestive of a chronic cervical spine disorder dates 
approximately 2 years after separation from service.  This time 
lapse can be considered, along with other factors, as evidence of 
whether an injury or disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, although the 
Veteran has competently reported the existence of symptoms 
suggestive of a chronic cervical spine disorder from service to 
the present, the Board finds his reported history of little 
probative value.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. 
at 471.  The Board acknowledges that the Veteran currently 
asserts that the "problems" onset in service.  He previously 
reported that chronic neck problems, i.e. pain, only existed 
since approximately October 2003, however, and based on these 
histories, the absence of any complaints related to the cervical 
spine prior to October 2003, and the length of time between 
separation and the initial history of pain since service, the 
Board finds that the Veteran's current assertion of cervical 
spine problems since service is not probative evidence of 
continuity of symptomatology.  

The record also does not contain any competent evidence linking 
the Veteran's cervical spine disorder to service or to a service-
connected disability.  The Board notes that the Veteran asserts 
that his cervical spine disorder is secondary to his right 
shoulder disorder.  Service connection is not in effect for the 
right shoulder disorder, however.  Thus, based on the absence of 
evidence an in-service onset of a chronic cervical spine 
disorder, the length of time between separation and the earliest 
notation of record, and the absence of evidence linking the 
cervical spine disorder to service or a service-connected 
disability,  service connection is not warranted, and the claim 
is denied.  



ORDER

The claim of entitlement to an effective date earlier than August 
25, 2005, for the award of a 20 percent rating for the right 
ankle disability is dismissed.  

New and material evidence has not been presented to reopen a 
claim for service connection for a right shoulder disorder.  The 
request to reopen is denied.

Service connection for a bilateral wrist disorder is denied.  

Service connection for a cervical spine disorder is denied.  


REMAND

A new examination should be conducted for the claim for a 
compensable rating for sesamoiditis of the left great toe based 
on the Veteran's testimony that his condition has worsened since 
the last examination in March 2004.  The Board notes that the 
record includes treatment records dating up to March 2010 and the 
results of a September 2008 VA foot examination.  The examination 
primarily involved the right great toe, however, and the 
treatment and examination records do not adequately reflect the 
nature and severity of the left toe disorder.  The Board 
acknowledges that the Veteran failed to report to an examination 
scheduled for November 2006.  It does not appear that the Veteran 
was advised of the consequences of a failure to appear for an 
examination without good cause, however.  Therefore, the Board 
finds that a contemporaneous and thorough VA examination is 
required to determine the current severity of the Veteran's left 
great toe condition.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause will include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current extent 
and severity of his sesamoiditis of the 
left great toe.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
All pertinent findings must be detailed.  

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


